Citation Nr: 0429197	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The veteran had recognized active service from December 1941 
to April 1942 and from February 1945 to June 1946.  He died 
in May 2002, and the appellant is his surviving spouse.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila.  

After the case was certified to the Board for appellant 
review, the appellant submitted additional medical evidence 
directly to the Board.  The additional evidence consists of 
photocopies of medical records, and a service personnel 
document from the Philippine Veterans Affairs Office, that 
were already associated with the claims file and considered 
by the RO.  Because the statements are duplicates, and 
cumulative to evidence already of record, remanding this case 
for consideration of that evidence by the RO in the first 
instance is not required.  See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  


FINDINGS OF FACT

1.  The veteran is not shown to have been a prisoner of war 
(POW).  

2.  The veteran died in May 2002 at the age of 83; the 
immediate cause of death listed on the certificate of death 
was cardiorespiratory arrest; chronic obstructive pulmonary 
disease (COPD) was listed as an antecedent cause of death, 
emphysema was listed as an underlying cause of death, and 
pulmonary tuberculosis (PTB) was listed as a significant 
condition contributing to death.  

3.  During the veteran's lifetime, service connection was 
established for inactive pulmonary tuberculosis and malaria, 
each rated noncompensable.
4.  Cardiovascular conditions, COPD, and emphysema were not 
manifested in service and a cardiovascular disease was not 
manifested in the first postservice year; the listed death-
causing conditions are not shown to have been related to 
service or to a service connected disability.  

5.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities 
substantially or materially contributed to cause or hasten 
his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The appellant was provided 
preliminary VCAA notice in June 2002 (prior to the rating 
appealed) correspondence from the RO, and further notice in 
correspondence dated in May and July 2003, and by a March 
2003 statement of the case (SOC).  She was notified (in the 
November 2002 decision, and in the SOC) of everything 
required, and has had ample opportunity to respond.  The case 
was reviewed de novo subsequent to complete notice.  

Regarding content of notice, the SOC and an October 2003 
supplemental SOC (SSOC) informed the appellant of what the 
evidence showed.  She was advised by the June 2002 
correspondence, the May and July 2003 correspondence, and the 
SOC that VA would make reasonable efforts to help her get 
pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence and the March 
2003 SOC advised her of what the evidence must show to 
establish entitlement to service connection for the cause of 
the veteran's death, and what information or evidence VA 
needed from her.  While she was not advised verbatim to 
submit everything she had pertaining to her claims, the RO 
asked her to "tell [VA] about any additional information or 
evidence that you want [VA] to try to get for you," and she 
was advised to submit, or provide releases for VA to obtain, 
any pertinent records.  Essentially, given the current 
posture of the claim, this was equivalent to advising her to 
submit everything pertinent.  

A Decision Review Officer reviewed the claim de novo (see 
March 2003 SOC and October 2003 SSOC).  VA has obtained all 
identified records it could obtain, and also obtained an 
advisory medical opinion.  Development is complete to the 
extent possible; VA's duties to notify and assist are met.  
Hence, the Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the appellant for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the appellant contends that the cause of the 
veteran's death (cardiorespiratory arrest) resulted, at least 
in part, from the service-connected pulmonary tuberculosis 
that was diagnosed and treated during his service.  

At the outset, it is noteworthy that the certification of the 
veteran's recognized service by the Service Department 
reflects that the allegation that he was a POW is not 
verified.  (Consequently presumptive provisions for former 
POWs are not for consideration.) 

The veteran's claims folder is essentially devoid of medical 
records generated during his service.  A Philippine Army 
hospital report (with X-ray report and clinical notations), 
indicates that the veteran was hospitalized from July 1946 to 
March 1947 for chronic and active reinfection-type PTB of the 
right lung.  It was noted that the illness apparently started 
in January 1946 when the veteran had symptoms such as 
coughing, and chest and back pain.  Clinical notations within 
the hospital report indicate that the veteran was "much 
improved" and had "no complaints at all" at the time he 
was discharged from the hospital in March 1947.  A March 1947 
report of examination on Philippine Army separation from 
service also indicates that X-rays showed minimal PTB of the 
right lung.  The record is entirely negative for complaints 
or diagnosis related to a cardiovascular condition, COPD, or 
emphysema during service.  

The veteran filed a claim for disability compensation in May 
1947, and his claim of service connection for PTB was denied 
in numerous RO decisions from June 1948 through October 1973.  

A January 1974 report of VA examination shows a diagnosis of 
moderately advanced bilateral inactive PTB, stationary from 
March 1971 to January 1974.  In October 1974 a VA physician 
reviewed the record and provided an opinion that pulmonary 
lesions were minimal in extent, there was no radiographic 
change between March 1971 and January 1974, and sputum 
examinations had been negative.  The VA physician opined that 
the veteran's PTB was inactive as of January 1974.  

In a July 1975 decision, the Board granted service connection 
for PTB, finding clear and unmistakable error in a January 
1955 RO decision which denied service connection for same.  
The July 1975 Board decision also included a finding of fact 
that the veteran's PTB had never been diagnosed as active by 
approved methods.  

The veteran died in May 2002 at the age of 83.  His 
certificate of death identifies the immediate cause of death 
as cardiorespiratory arrest.  COPD was listed as the 
antecedent cause of death, emphysema was listed as an 
underlying cause of death, and PTB was listed as a 
significant condition contributing to death  At the time of 
his death, the veteran's inactive PTB and malaria were each 
rated noncompensable.  The physician who signed (certified) 
the certificate of death indicated on the certificate that he 
had "not attended the deceased."

Private medical records reveal that during his lifetime the 
veteran was treated for numerous medical problems.  Diagnoses 
in medical records dated since 1995 include hypertension, 
coronary heart disease, paroxysmal supraventricular 
tachycardia, and carotid arteriosclerosis.  Chest X-rays in 
January 1994 showed mild cardiomegaly with normal pulmonary 
vasculature.  Mild pulmonary fibrosis was present without 
focal infiltrates or consolidations.  The X-rays also 
demonstrated evidence of healed granulomatous disease.  A 
photocopy of a June 1995 letter from a private physician (to 
the veteran) indicates that the veteran was a new patient, 
and initial X-rays demonstrated previous tuberculosis.  The 
physician noted that "[s]ince the majority of [your] 
conditions have not been adequately treated in the 
Philippines, we recommend treatment in order to prevent the 
spread of this disease throughout your body . . . ."  
Medical records and certificates from private medical 
facilities where the veteran was treated show diagnosis of 
PTB; none indicate that the PTB was active.  

Medical records dated in April 2002 reveal treatment the 
veteran received for his many health disorders during a 
hospitalization immediately preceding his death.  Chest X-
rays in March 2002 showed reticular and hazy densities in the 
right lower lung, not inconsistent with pneumonitis, and both 
lungs showed mild hyperinflation.  Follow-up X-rays in April 
2002 showed right paracardiac and right parahilar hazy 
densities "suggesting air-space disease presumably 
pneumonia, cannot exclude Koch's etiology."  Follow-up X-
rays taken three days later showed clearing of a veil of 
haziness in the right hemithorax, suggesting resolution of a 
small right pleural effusion.  

In a medical certificate dated May 6, 2002 (three days after 
the veteran's death), the veteran's attending physician 
reported that the veteran was confined in the hospital from 
April 17 to April 29, 2002, and was treated during that 
period for numerous medical conditions, including diabetes 
mellitus, pneumonia, COPB, emphysema, and PTB.  The medical 
certificate also includes diagnoses of status post 
gastrostomy tube insertion, and status post cerebrovascular 
accident.  

In August 2003 correspondence, one of the veteran's attending 
physicians reflected on the veteran's final period of 
hospital confinement in April 2002, and reported that the 
veteran was hypertensive, status post cerebrovascular 
accident, when first seen by the physician in April 2002.  
The physician reported that the veteran's final confinement 
was due to acute respiratory failure secondary to retained 
secretions; community acquired pneumonia, high risk; COPD, 
predominantly emphysema; PTB Class III (ATS classification, 
and PTB Category II (PHILCAT classification); and diabetes 
mellitus.  The physician reported that the veteran had a 
history of previous PTB chemotherapy, but medication was 
erratically taken and the veteran was unable to complete the 
full course.  The physician opined, "[s]o, it is likely that 
TB infection can be re-activated esp[ecially] in the presence 
of other co-morbid disease like Diabetes Mellitus."  The 
physician indicated that a sputum sample for aspirated 
foreign bodies was requested in April 2002, "but no specimen 
[was] submitted during his confinement."  

In September 2003 the claims folder was forwarded to a VA 
physician along with a request that the physician review the 
claims folder and offer an opinion on whether the veteran's 
service-connected PTB reactivated during his April 2002 
confinement and whether it significantly contributed to his 
death.  After reviewing the claims folder, the physician 
reported that prior to the veteran's last hospitalization, he 
had a history for COPD/emphysema and active PTB based on X-
ray findings.  The physician noted that there is "no 
documentation and insufficient evidence to support that the 
veteran was ever properly and/or completely treated for his 
previous cases of active PTB."  The physician expressly 
stated that there is "no evidence supporting the 
radiographic findings for active PTB; i.e., sputum collection 
for [aspirated foreign bodies]."  The VA physician noted:

In general, the potential does exist for 
individuals with history of prior 
tuberculosis exposure and incomplete 
chemotherapy to have a reactivation.  
Such individuals however usually have 
other co-morbid illness that cause them 
to be immunocompromised so that such a 
potential exists.  In this veteran's 
case, he had multiple co-morbid ailments:  
COPD, pneumonia, [diabetes mellitus], 
[history of] stroke etc.  During his 
confinement, radiographic findings 
suggested active PTB; however no further 
tests (sputum for [aspirated foreign 
bodies]) were done to confirm.  
Nonetheless, [the veteran] was started on 
anti-Koch's therapy.

It is possible [the veteran] had a 
reactivation of his [PTB] during 
confinement.  However, because no 
diagnostic test was done to confirm, one 
cannot conclude that his death was 
significantly cause by a presumptive 
reactivation for PTB base on radiographic 
findings alone.  A severe community 
acquired pneumonia with aspiration can 
present a similar picture.  And the fact 
the veteran was intubated, had [history 
of] stroke and [status post] gastric tube 
and emphysema, other major co-morbid 
condition have to be considered.  

The VA physician concluded that based on the information 
given, "[I] cannot render an opinion that a reactivation of 
pulmonary TB truly existed, although possible, during the 
veteran's confinement causing significant morbidity and 
mortality."  

Legal Criteria and Analysis

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

Service connection for certain chronic diseases (including 
cardiovascular-renal disease, diabetes mellitus, and malaria) 
will be presumed if such diseases become manifest to a 
compensable degree within one year after active service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The primary cause of the veteran's death was 
cardiorespiratory arrest.  COPD was an antecedent cause, 
emphysema was an underlying cause, and PTB was listed as a 
significant condition contributing to death.  There is no 
evidence that a cardiovascular condition, COPD, or emphysema 
were manifested in service or for many years thereafter.  
Thus, service connection for the death-causing disease on the 
basis that such began in service (or on a presumptive basis 
for cardiovascular disease as a chronic disease) is not 
warranted.  Furthermore, regarding a nexus between a 
cardiovascular disorder, COPD, or emphysema and service, the 
record is devoid of any examination report or clinical record 
(i.e., competent (medical) evidence) establishing that any 
coronary condition, COPD, or emphysema was related to 
service.  

Postservice medical records provide no basis for establishing 
a causal link between the veteran's cause of death and 
service.  The opinions and observations of the appellant in 
this matter is not competent evidence.  As a layperson, she 
has no special expertise to establish medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There remains for consideration whether the veteran's 
service-connected disorders contributed to cause or hastened 
his death.  In that regard, it is noteworthy that the 
service-connected PTB and malaria were not shown to be 
progressive in nature, and they were not debilitating.  It is 
not shown persuasively that either disease had reactivated.  
There is no competent (medical) evidence that malaria was in 
any way a factor in contributing to cause or hastening the 
veteran's death.  The Board has considered the medical 
statements from the private physician who opined that "it is 
likely that TB infection can be re-activated esp[ecially] in 
the presence of other co-morbid disease like Diabetes 
Mellitus."  While the Board notes that the private 
physician's statement that PTB can be "reactivated" 
(especially in the presence of other co-morbid diseases), is 
no doubt medically correct, that statement does not conclude 
that here that was the likely scenario, only that it was 
possible.  Furthermore, it is not probative to the matter at 
hand, as it does not indicate the veteran's PTB was active to 
such a degree that it contributed substantially or materially 
to his death; combined to cause death; or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c)(1).  Furthermore, it is clear based on her own 
statements that the private physician based her opinion as to 
whether the veteran's PTB was active or not at the time of 
his death solely on radiographic evidence, and not on a 
sputum specimen for aspirated foreign bodies, as had been 
requested.

The Board finds the private physician's opinion is 
speculative in nature.  In Stegman v. Derwinski, 3 Vet. App. 
228 (1992), the U.S. Court of Appeals for Veterans Claims 
(Court) found evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service related factors 
was insufficient to establish service connection.  
Furthermore, it is apparent that the private physician did 
not review the medical records in the veteran's claims file, 
and she offered no findings or opinions on the causal role in 
death the many other conditions from which the veteran 
suffered may have had.  

The VA physician's opinion was preceded by a review of the  
veteran's claims file.  The September 2003 medical report by 
the VA physician reflects a specific, emphatic opinion that 
although it was possible that the veteran had a reactivation 
of his PTB during hospitalization in April 2002, "one cannot 
conclude that [the veteran's]death was significantly cause by 
a presumptive reactivation of the PTB based on radiographic 
findings alone."  In fact, the VA physician reported that 
based on the available information (in particular the lack of 
sputum specimens that may have revealed aspirated foreign 
bodies), it was impossible to render an opinion as to whether 
reactivation of the veteran's PTB truly existed, as pneumonia 
with aspiration (which apparently was also likely given the 
circumstances) could present a similar picture.  The VA 
opinion was based on a review of the relevant medical 
evidence in the claims folder, including the medical 
statements of the veteran's private physicians; was 
relatively unequivocal in nature; and explained the 
underlying rationale.  

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical date, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

In weighing the respective medical opinions, the VA 
physician's opinion must be given greater probative weight, 
as it reflects a full review of all medical evidence of 
record, including the clinical records and statements 
furnished by the veteran's private physicians; is couched in 
terms of greater certainty; cites supporting evidence; and 
provides an explanation of the rationale for the opinion.  In 
contrast, the opinion of the private physician was relatively 
speculative in nature and was not based on a review of the 
relevant medical evidence in the claims file.  

Contrary to the appellant's contentions, the preponderance of 
the competent evidence is against claim.  Hence, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



